DETAILED ACTION

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on January 17, 2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid.  Applicant’s submission filed on January 17, 2022 has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on January 17, 2022 was filed after the mailing date of the Notice of Allowance on December 22, 2021 and with the filing of the RCE on January 17, 2022 .  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions

Claims 1-5, 8-11, 13-21, 23-25, 28-35, 37-42, 46, 47, 48, and 49 are allowable. The restriction requirement between Species A (claim 6) and Species B (claim 7), and the restriction requirement between Species A1 (claim 26) and Species B1 (claim 27) as set forth in the Office action mailed on April 18, 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 18, 2019 is partially withdrawn.  Claim 6, directed to the styrene butadiene block copolymer comprising an SBBS polymer is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 27, directed to the plasticizer comprising less than about 1 % by weight of plasticizer is withdrawn from consideration because it does not require all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Mr. Mutua Mattu on November 16, 2021 and on January 26, 2022.  See Examiner Initiated Interview Summary attached with the previous notice of allowability.
The application has been amended as follows: 

Claim 1:

At line 6, delete the recitation “and” after the recitation “alpha-olefin;”.

At line 7, after the recitation “water white hydrocarbon resin”, insert - - and a plasticizer that is not an oil plasticizer, wherein the plasticizer content is within a range of about 15% to about 25% by weight,- -

Claim 6: 
At lines 1-2, replace the recitation “wherein the styrene butadiene block copolymer comprises an” with - - wherein the partially hydrogenated styrene butadiene block copolymer is a - - . 

Claim 22: cancel

Claims 23-25: 
At line 1, replace “claim 22” with - - claim 1 - -. 

Claim 27: cancel 

Claim 28: 
At line 1, replace “claim 22” with - - claim 1 - -.
Claim 46:
At lines 2-4, replace the recitation “at least one of a fully hydrogenated styrene butadiene block copolymer, a partially hydrogenated styrene butadiene block copolymer, and/or combinations thereof” with - - at least one of a of a fully hydrogenated styrene butadiene block copolymer and a partially hydrogenated styrene butadiene block copolymer - -. 

Claim 47:
At line 5, after the recitation “a plasticizer that is not an oil plasticizer,”, insert - -  wherein the plasticizer content is within a range of about 15% to about 25% by weight, -.

At line 6, replace the recitation “wherein the styrene butadiene block copolymer,” with the recitation - - wherein - -. 

Claims 50-52: cancel 





Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 1-6, 8-11, 13-21, 23-25, 28-35, 37-42, and 46-49 are allowed. 

With respect to independent claims 1, 46, and 47, the closest prior art is Wang et al. (US 20140335299 A1) and Alper et al. (US 20110021103 A1). 

Wang discloses a hot melt processable pressure sensitive adhesive (PSA) (hot melt adhesive) (abstract and 0001).  The adhesive of Wang comprises at least one olefinic block copolymer, at least one elastomeric polymer, and at least one tackifying resin (0008).   Wang further discloses that the olefinic block copolymers materials, as a class, tend to have relative high storage plateau moduli as compared to, for example, styrene-isoprene-styrene block copolymers that have found much use a pressure sensitive adhesives.   According to Wang, this high storage plateau modulus can be compensated for by the addition of high levels of tackifiers and plasticizers, but the addition of high levels of such additives can adversely affect the pressure sensitive adhesive properties such as causing shocky peel and decrease in cohesive strength of the PSA (0025).  Wang further discloses that optionally, low levels of plasticizers (e.g. less than about 10 parts by weight) may be added to the composition blend (0051).   Accordingly, while Wang suggests use of plasticizers, the amount of plasticizer according to Wang is low levels (less than 10 parts by weight). 



As to claims 1, 46, and 47, the difference between the claimed invention and the prior art of Wang is that Wang does not teach or suggest the plasticizer content is within a range of about 15% to about 25% by weight, the hot melt adhesive is transparent, and the Tg of the hot melt adhesive.

Alper discloses a hot melt adhesive comprising an olefinic block copolymer (0001).  Alper further discloses adhesive containing a commercially available plasticizer such as Indopol H100 (polybutene) (0130).  Moreover, Alper discloses that the hot melt adhesive contains about 0% to about 60%, preferably about 2% to about 30%, and more preferably about 3% to about 20% by weight of any plasticizer (0079).  

Alper discloses the amount of plasticizer overlapping with the claimed range of about 15% to about 25% by weight.  However, in view of the disclosure of Wang at 0025 and 0051 as set forth previously, one of ordinary skill in the art would not be motivated to include the plasticizer in the amount as claimed in the adhesive of Wang.  Moreover, Alper does not teach or suggest whether the hot melt adhesive is transparent and the Tg of the hot melt adhesive as claimed. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
January 26, 2022